—Appeals by defendant (1) from a judgment of the County Court, Suffolk County (Mallon, J.), rendered June 3, 1982, convicting him of rape in the third degree, upon a jury verdict, and imposing sentence and (2) from two judgments of the same court (Ingraham, J.), both rendered November 12, 1982, convicting him of two counts of sexual abuse in the first degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have examined defendant’s contentions and find them to be without merit. We note that, with respect to the requirements of section 130.16 of the Penal Law, “independent corroborative evidence need not prove defendant’s guilt to a moral certainty, but need simply harmonize with the victim’s testimony in such a manner as to furnish the necessary connection between the defendant and the crime” (People v De Vyver, 89 AD2d 745, 747). Titone, J. P., Weinstein, Rubin and Boyers, JJ., concur.